United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dodge City, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1646
Issued: September 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 29, 2015 appellant filed a timely appeal of a May 4, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUE
The issue is whether OWCP properly denied authorization for appellant’s cervical spine
surgery.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The relevant facts are as follows. On
October 10, 2006 appellant, then a 56-year-old letter carrier, filed an occupational disease claim
(Form CA-2) alleging that he developed neck and right shoulder conditions due to carrying his
mailbag in the performance of duty. OWCP accepted his claim on December 11, 2006 for sprain
of the right shoulder and rotator cuff as well as cervical spondylosis with myelopathy.
By decision dated June 17, 2011, OWCP denied appellant’s request for cervical spine
surgery and recurrence of disability. It found that he had not submitted sufficient medical
opinion evidence to establish that his current condition and requested surgery were causally
related to his accepted employment injuries.
Appellant’s attending physician, Dr. Nazih Moufarrij, a Board-certified neurosurgeon,
performed an anterior cervical discectomy and fusion at C4-5, C5-6, and C6-7 on April 22, 2011.
Appellant requested a review of the written record by an OWCP hearing representative
on June 30, 2011. Dr. Moufarrij submitted a note dated September 20, 2011 opining, “In my
expert opinion, I believe that carrying mail for 28 years has contributed to aggravating a
preexisting degenerative disc disease of the cervical spine. This led to severe symptoms, as well
as MRI [magnetic resonance imaging] scan findings, that necessitated a three-level anterior
cervical discectomy and fusion.”
In a decision dated December 15, 2011, OWCP’s hearing representative found that
appellant had not met his burden of proof to establish that his 2011 cervical condition or that
surgery was causally related to his employment. He found that there was no rationalized medical
opinion evidence supporting appellant’s claim.
Counsel requested reconsideration on June 21, 2012 and submitted a report from
Dr. Alexander Neel, a Board-certified orthopedic surgeon, dated May 9, 2012. Dr. Neel noted
that appellant’s work requirement of carrying a mailbag and opined that wearing a loaded
unilateral mail carrying bag caused the mail carrier to lift to one side with a compensatory
deviation of the neck away from the side on which the bag is worn. He concluded, “I believe
that this constant strain of the muscles and carrying the neck in a laterally tilted fashion could
certainly lead to accelerated cervical arthritis and arthrosis which in turn can certainly lead to
foraminal encroachment and central stenosis.” Dr. Neel also noted that appellant had no
recreational activities which would contribute to these conditions or major neck injuries.
By decision dated November 1, 2012, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision. The matter then proceeded to the Board. In a
June 18, 2013 decision,3 the Board set aside OWCP’s November 1, 2012 decision finding that
the case was not in posture for a decision as appellant’s attending physicians supported that the
surgery was causally related to his accepted employment injury. The Board directed OWCP to
refer appellant for a second opinion examination.

3

Docket No. 13-317 (issued June 18, 2013).

2

On August 7, 2013 OWCP referred appellant for a second opinion evaluation with
Dr. Paul Stein, a Board-certified neurosurgeon. In a report dated September 12, 2013, Dr. Stein
listed appellant’s medical history, his current symptomology, and provided findings on
examination. He reviewed the statement of accepted facts and responded to OWCP’s questions.
Dr. Stein determined that there were no objective medical findings to show that appellant’s
cervical condition and the need for surgery was caused by his federal employment. He noted,
“These are degenerative changes which are often progressive over time absent trauma or external
conditions. The work activity may have increased his level of discomfort, but the primary factor
was a progressive degenerative condition.” Dr. Stein concluded that appellant’s cervical
condition was a natural progression of an underlying preexisting condition and was not
specifically caused by his job duties. He further opined that the cervical spine surgery was
appropriate and reasonable in regard to appellant’s cervical degenerative disc disease which was
not caused or aggravated by his employment.
By decision dated November 19, 2013, OWCP denied authorization for appellant’s
cervical disc surgery performed on April 22, 2011. Counsel requested an oral hearing from
OWCP’s Branch of Hearings and Review on November 26, 2013.
In a May 5, 2014 decision, a hearing representative set aside the November 19, 2013
decision and remanded the case for resolution for a conflict of medical opinion evidence between
Drs. Stein, Neel, and Moufarrij regarding whether appellant’s cervical surgery was necessary to
treat an employment-related condition.
Dr. Moufarrij completed a note on September 11, 2014 and opined: “I think that given
that you have done this job for 30 years consisting of repetitive bending, lifting, stooping, and
twisting with weights varying between 35 pounds for the mail and up to 70 pounds when dealing
with parcels, it is likely that this has contributed to your neck problem.”
On January 29, 2015 OWCP referred appellant, a statement of accepted facts (SOAF) and
a list of questions to Dr. Hisham Majzoub, a Board-certified neurosurgeon, for an impartial
medical examination to resolve the conflict of medical opinion evidence between Drs. Stein and
Moufarrij on the causal relationship of appellant’s cervical condition and the need for surgery. It
asked that Dr. Majzoub review the SOAF, which included appellant’s assertion that his neck and
right shoulder were strained by the weight of his mailbag, as well as his accepted conditions of
right rotator cuff strain and cervical spondylosis with myelopathy. OWCP also asked that
Dr. Majzoub respond to specific questions. These questions included: (1) whether there were
objective medical findings to show that appellant’s cervical condition and need for surgery were
caused by his work activities; (2) whether appellant’s cervical condition was a natural
progression of his underlying preexisting condition or was caused by his job duties; (3) whether
the surgery was appropriate as a result of the accepted conditions and needed to give relief, or
reduce the degree and period of disability; (4) whether the effects of the work injury had ceased;
(5) whether the effects of the work injury prevented appellant from performing any work
activities; (6) whether he recommended current treatment and if so, what; and (7) whether
appellant had any work restrictions due to his March 1, 2004 employment injury, and if so, what
those restrictions were.

3

In a report dated April 13, 2015, Dr. Majzoub described appellant’s employment history
of carrying a mailbag on his right side from 1983 through 2003 and his development of neck
pain in 2004. He reviewed appellant’s medical history and provided findings on physical
examination noting that appellant’s motor and sensory examinations revealed no deficit.
Dr. Majzoub diagnosed degenerative cervical spine disease which required surgery. He
concluded that appellant’s cervical surgery was successful and that appellant had no current
deficits. Dr. Majzoub opined that appellant’s cervical spine disease was independent of his work
as a mail carrier. He opined that carrying mail did not affect the cervical spine and that
appellant’s cervical spine disease was related to degenerative disc disease not to his federal
employment duties including carrying a mailbag.
By decision dated May 4, 2015, OWCP denied appellant’s request for approval of
cervical disc surgery. It found that Dr. Majzoub’s report was entitled to the special weight of the
medical evidence and established that appellant’s cervical condition was not caused or
aggravated by his employment duties.
LEGAL PRECEDENT
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.4 While OWCP is obligated to pay for treatment of employment-related
conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.5
In interpreting this section of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under section 8103, with the only limitation on
OWCP’s authority being that of reasonableness.6 Abuse of discretion is generally shown
through proof of manifest error, clearly unreasonable exercise of judgment, or actions taken
which are contrary to both logic and probable deductions from established facts. It is not enough
to merely show that the evidence could be construed so as to produce a contrary factual
conclusion.7 To be entitled to reimbursement of medical expenses, a claimant has the burden of
establishing that the expenditures were incurred for treatment of the effects of an employmentrelated injury or condition. Proof of causal relationship in a case such as this must include
supporting rationalized medical evidence.8 In order for a surgical procedure to be authorized, a
claimant must submit evidence to show that the surgery is for a condition causally related to an

4

5 U.S.C. § 8103; J.H., Docket No. 12-1950 (issued February 13, 2013).

5

Kenneth O. Collins, Jr., 55 ECAB 648 (2004).

6

See D.K., 59 ECAB 141 (2007).

7

Minnie B. Lewis, 53 ECAB 606 (2002).

8

M.B., 58 ECAB 588 (2007).

4

employment injury and that it is medically warranted. Both of these criteria must be met in order
for OWCP to authorize payment.9
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.10 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.11
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.12
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for approval of
cervical spine surgery.
OWCP accepted appellant’s claim for sprain of the right shoulder and rotator cuff as well
as cervical spondylosis with myelopathy due to his employment duty of carrying a mailbag.
Dr. Moufarrij performed an anterior cervical discectomy and fusion at C4-5, C5-6, and C6-7 on
April 22, 2011. He and Dr. Neel opined that this surgery was necessary due to appellant’s
employment-related cervical condition. OWCP found that the evidence of record did not
establish that the surgery was necessary due to appellant’s employment-related conditions.
Appellant appealed. The Board remanded the case for OWCP to make a referral to a second
opinion physician. Dr. Stein, as the second opinion physician, determined that appellant’s
cervical surgery was not causally related to his federal employment. OWCP properly found that
there was a conflict of medical opinion evidence between appellant’s attending physicians, Drs.
Neel and Moufarrij, and the second opinion physician, Dr. Stein, regarding whether appellant’s
degenerative cervical spine condition and resultant surgery was causally related to his
employment.
To resolve the conflict of medical evidence, OWCP referred appellant to Dr. Majzoub
along with a statement of accepted facts and a list of questions. The Board finds that
Dr. Majzoub’s opinion conflicts with the SOAF. The SOAF made clear that OWCP had
accepted appellant’s claim for right rotator cuff strain and cervical spondylosis with myelopathy.
Dr. Majzoub did not mention these accepted conditions in his report. As a medical professional,
9

R.C., 58 ECAB 238 (2006).

10

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

11

R.C., supra note 8.

12

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

Dr. Majzoub is entitled to reject causal relationship between appellant’s employment and his
accepted condition, but if he does so without convincing medical rationale, his opinion has little
probative or evidentiary value.13 The Board has found that when the referral physician does not
use the SOAF as the framework in forming his or her opinion, the probative value of the opinion
is seriously diminished or negated altogether.14
Dr. Majzoub repeatedly opined that appellant’s employment duties of carrying mailbags
did not and would not impact his cervical spine. He found that appellant had degenerative disc
disease and that this condition was the cause of his cervical spine condition which required
surgery. Dr. Majzoub opined that appellant’s cervical spine disease was independent of his work
as a mail carrier. He stated that carrying mail did not affect the cervical spine and that
appellant’s cervical spine disease was related to degenerative disc disease not to his federal
employment. The Board has held that medical conclusions unsupported by rationale are of little
probative value.15 In this case, the certainty with which Dr. Majzoub expressed his opinion
cannot overcome the lack of medical rationale explaining the basis of that opinion. The Board
finds that Dr. Majzoub did not explain why he believed that appellant’s underlying conditions as
well as his anterior cervical discectomy and fusion were due to degenerative disc disease rather
than the accepted condition of cervical spondylosis with myelopathy.16 The Board further notes
that Dr. Majzoub did not respond to the specific questions posed by OWCP.
The Board finds that OWCP abused its discretion when it denied authorization of
appellant’s cervical spine surgery based on Dr. Majzoub’s report.17 This report cannot resolve
the existing conflict of medical opinion evidence as it is not well rationalized and based on a
proper factual background, and cannot be accorded special weight.
On remand OWCP should request a supplemental report from Dr. Majzoub addressing
the defects in his April 13, 2015 report by noting the accepted conditions and providing clear
medical reasoning for his opinions regarding these conditions and any relationship to appellant’s
need for cervical spine surgery. After this and such other development as OWCP deems
necessary, OWCP should issue a de novo decision regarding appellant’s claim for authorization
of cervical spine surgery.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
abused its discretion by denying appellant’s request for authorization of cervical spine surgery.

13

See P.B., Docket No. 08-1024 (issued January 7, 2009); Willa M. Frazier, 55 ECAB 379 (2004).

14

Id.

15

Supra note 11.

16

Id.

17

C.M., Docket No. 14-1302 (issued May 5, 2015).

6

ORDER
IT IS HEREBY ORDERED THAT the May 4, 2015 decision of the Office of Workers’
Compensation Programs is set aside and remanded for further development consistent with
decision of the Board.
Issued: September 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

